Allowable Subject Matter
Claim 35-42 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 39, of the closest prior art Vajapeyam discloses in paragraph 83 “A method, comprising: after a secondary radio link failure (S-RLF), continuing, by a user equipment (UE), measurements according to current requirements” and “sending an indication of results of the measurements to at least one of a master network node and secondary network node”. However, Vajapeyam does not disclose “gradually altering, by the user equipment (UE), the measurement requirements until the measurement requirements reach a loosest defined requirement; and indicating the change in the measurement requirements to at least one of the master network node or the secondary network node, wherein said gradually altering comprises altering the measurement requirements in one or more steps until the measurement requirements reach a same or similar requirement as at least one of idle mode or discontinuous reception”.
Fujishiro discloses “altering, by the user equipment (UE), the measurement requirements” in paragraph 86 and “indicating the change in the measurement requirements to at least one of the master network node or the secondary network node” in paragraph 88 and would be obvious for one of ordinary skill in the art to combine with the teachings of Vajapeyam because it would enhance system efficiency. However, Fujishiro also does not disclose that the measurement is altered “gradually… until the measurement requirements reach a loosest defined requirement”, in the context that “gradually altering comprises altering the measurement requirements in one or more steps until the measurement requirements reach a same or similar requirement as at least one of idle mode or discontinuous reception”.
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 39 obvious, over any of the prior art of record, alone or in combination. 
Claim 35 contains similar allowable subject matter to claim 39 and is deemed as allowable based on this similarity.
Claims 36-38 and 40-42 depend on claims 35 and 39 and are allowable based on their dependence to claims 35 and 39.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Examiner, Art Unit 2412